In re Disciplinary Counsel; Miller III, Frank; — Other(s); Applying For Joint Petition for Transfer to Disability Inactive Status.
ORDER
17 Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Frank Miller, III, Louisiana Bar Roll number 19710, be and he hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Greg G. Guidry Justice, Supreme Court of Louisiana